DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Kevin A. Rieffel (Reg. No. 71,318), on July 26, 2022. The applicant attorney accepted the examiner suggested amendments in the language of claims 2, 4, 11, 12, 14, 21, and 103 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claims 2, 4, 11, 12, 14, 21, and 103 with the following claims below, with strikethrough (
Listing of Claims
1.	(Canceled)
2.	(Currently Amended) A method for correcting, based on speech, input generated using automatic speech recognition, in the absence of an explicit indication in the speech that a user intended to correct the input with the speech, the method comprising:
receiving, via a user input device, first speech;
determining, using control circuitry and automatic speech recognition, a first input based on the first speech;
retrieving, from a database, browsing search results based on the first input;
generating for display, using the control circuitry, the browsing search results;
determining, using the control circuitry, a first time when the browsing search results were generated for display;
receiving, via the user input device, subsequent to receiving the first speech, second speech;
determining, using the control circuitry and automatic speech recognition, a second input based on the second speech;
determining, using the control circuitry, a second time when the second speech was received;
calculating, using the control circuitry, a time difference between the second time and the first time;
determining, using the control circuitry, whether the time difference between the second time and the first time is less than a threshold time; 
determining, using the control circuitry, that no input associated with the browsing search results was received via the user input device between the first time and the second time; and
in response to determining that the time difference is less than the threshold time and determining that no input associated with the browsing search results was received via the user input device between the first time and the second time, generating, using the control circuitry, a corrected input based on the first input by replacing a portion of the first input with a portion of the second input.
3.	(Canceled) 
4.	(Currently Amended) The method of claim 2, wherein determining that no input associated with the browsing search results was received via the user input device between the first time and the second time comprises determining that no input to scroll through the browsing search results, read descriptions of the browsing search results, open the browsing search results, or play the browsing search results was received via the user input device between the first time and the second time.
5.	(Original) The method of claim 2, further comprising:
capturing, via the user input device, between the first time and the second time, an image of a face of a user; and
wherein generating the corrected input is further based on determining, using the control circuitry, that the face of the user in the image is associated with a dissatisfied emotion.
6.	(Original) The method of claim 2, further comprising:
capturing, via the user input device, while the first speech is being received, a first image of a face of a user;
determining, using the control circuitry, a first relative size of the face of the user in the first image;
capturing, via the user input device, while the second speech is being received, a second image of the face of the user;
determining, using the control circuitry, a second relative size of the face of the user in the second image;
comparing, using the control circuitry, a relative size difference between the first relative size of the face of the user and the second relative size of the face of the user to a threshold relative size;
based on comparing the relative size difference between the first relative size of the face of the user and the second relative size of the face of the user to the threshold relative size, determining, using the control circuitry, that the relative size difference is greater than the threshold relative size; and
wherein generating the corrected input is further based on determining, using the control circuitry, that the relative size difference is greater than the threshold relative size.
7.	(Original) The method of claim 2, further comprising:
comparing, using the control circuitry, the time difference between the second time and the first time to another threshold time;
based on comparing the time difference between the second time and the first time to the other threshold time, determining, using the control circuitry, that the time difference between the second time and the first time is greater than the other threshold time; and
wherein generating the corrected input is further based on determining, using the control circuitry, that the time difference between the second time and the first time is greater than the other threshold time.
8.	(Original) The method of claim 2, further comprising adjusting the threshold time based on an average time between inputs associated with a user.
9.	(Original) The method of claim 2, further comprising:
measuring, via the user input device, a baseline environmental noise level;
measuring, via the user input device, an environmental noise level while the first speech is being received;
comparing, using the control circuitry, an environmental noise level difference between the environmental noise level while the first speech is being received and the baseline environmental noise level to a threshold environmental noise level;
based on comparing the environmental noise level difference between the environmental noise level while the first speech is being received and the baseline environmental noise level to the threshold environmental noise level, determining, using the control circuitry, that the environmental noise level difference is greater than the threshold environmental noise level; and
wherein generating the corrected input is further based on determining, using the control circuitry, that the environmental noise level difference is greater than the threshold environmental noise level.
10.	(Original) The method of claim 2, wherein determining the second time when the second speech was received comprises measuring, via the user input device, a time when an earliest pronunciation subsequent to the first time was received.
11.	(Currently Amended) The method of claim 2, wherein determining the first time when the browsing search results were 
12.	(Currently Amended) A system for correcting, based on speech, input generated using automatic speech recognition, in the absence of an explicit indication in the speech that a user intended to correct the input with the speech, the system comprising:
a memory storing a database;
a user input device in communication with control circuitry; and
the control circuitry configured to:
receive, via the user input device, first speech;
determine, using automatic speech recognition, a first input based on the first speech;
retrieve, from the database, browsing search results based on the first input;
generate for display the browsing search results;
determine a first time when the browsing search results were generated for display;
receive, via the user input device, subsequent to receiving the first speech, second speech;
determine, using automatic speech recognition, a second input based on the second speech;
determine a second time when the second speech was received;
calculate a time difference between the second time and the first time;
determine whether the time difference between the second time and the first time is less than a threshold time;
determine that no input associated with the browsing search results was received via the user input device between the first time and the second time; and
in response to determining that the time difference is less than the threshold time and determining that no input associated with the browsing search results was received via the user input device between the first time and the second time, generate a corrected input based on the first input by replacing a portion of the first input with a portion of the second input.
13. 	(Canceled) 
14.	(Previously Presented) The system of claim 12, wherein the control circuitry is configured, when determining that no input associated with the browsing search results was received via the user input device between the first time and the second time, to determine that no input to scroll through the browsing search results, read descriptions of the browsing search results, open the browsing search results, or play the browsing search results was received via the user input device between the first time and the second time.
15.	(Original) The system of claim 12, wherein:
the control circuitry is further configured to capture, via the user input device, between the first time and the second time, an image of a face of a user; and
the control circuitry is configured to generate the corrected input further based on determining that the face of the user in the image is associated with a dissatisfied emotion.
16.	(Original) The system of claim 12, wherein:
the control circuitry is further configured to:
capture, via the user input device, while the first speech is being received, a first image of a face of a user;
determine a first relative size of the face of the user in the first image;
capture, via the user input device, while the second speech is being received, a second image of the face of the user;
determine a second relative size of the face of the user in the second image;
compare a relative size difference between the first relative size of the face of the
user and the second relative size of the face of the user to a threshold relative size; and
based on comparing the relative size difference between the first relative size of the face of the user and the second relative size of the face of the user to the threshold relative size, determine that the relative size difference is greater than the threshold relative size; and
the control circuitry is configured to generate the corrected input further based on determining that the relative size difference is greater than the threshold relative size.
17.	(Original) The system of claim 12, wherein:
the control circuitry is further configured to:
compare the time difference between the second time and the first time to another threshold time; and
based on comparing the time difference between the second time and the first time to the other threshold time, determine that the time difference between the second time and the first time is greater than the other threshold time; and
the control circuitry is configured to generate the corrected input further based on determining that the time difference between the second time and the first time is greater than the other threshold time.
18.	(Original) The system of claim 12, wherein the control circuitry is further configured to adjust the threshold time based on an average time between inputs associated with a user.
19.	(Original) The system of claim 12, wherein:
the control circuitry is further configured to:
measure, via the user input device, a baseline environmental noise level;
measure, via the user input device, an environmental noise level while the first speech is being received;
compare an environmental noise level difference between the environmental noise level while the first speech is being received and the baseline environmental noise level to a threshold environmental noise level; and
based on comparing the environmental noise level difference between the environmental noise level while the first speech is being received and the baseline environmental noise level to the threshold environmental noise level, determine that the environmental noise level difference is greater than the threshold environmental noise level; and
the control circuitry is configured to generate the corrected input further based on determining that the environmental noise level difference is greater than the threshold environmental noise level.
20.	(Original) The system of claim 12, wherein the control circuitry is configured, when determining the second time when the second speech was received, to measure, via the user input device, a time when an earliest pronunciation subsequent to the first time was received.
21.	(Currently Amended) The system of claim 12, wherein the control circuitry is configured, when determining the first time when the browsing search results were 

22.-102. (Cancelled)

103.	(Currently Amended) A method for correcting, based on speech, input generated using automatic speech recognition, in the absence of an explicit indication in the speech that a user intended to correct the input with the speech, the method comprising:
measuring, via a user input device, a baseline environmental noise level;
receiving, via the user input device, first speech and a first environmental noise level while the first speech is received;
determining, using control circuitry and automatic speech recognition, a first input based on the first speech;
retrieving, from a database, browsing search results based on the first input;
generating for display, using the control circuitry, the browsing search results;
determining, using the control circuitry, a first time when the browsing search results were generated for display;
receiving, via the user input device, subsequent to receiving the first speech, second speech;
determining, using the control circuitry and automatic speech recognition, a second input based on the second speech;
determining, using the control circuitry, a second time when the second speech was received;
calculating, using the control circuitry, a time difference between the second time and the first time;
determining a difference in environmental noise levels between the first environmental noise level and the baseline environmental noise level;
determining, using the control circuitry, whether the time difference between the second time and the first time is less than a threshold time; 
determining, using the control circuitry, whether the difference in environmental noise levels is greater than a threshold environmental noise level; and
in response to determining that the time difference is less than the threshold time and determining that the environmental noise level difference is greater than the threshold environmental noise level, generating, using the control circuitry, a corrected input based on the first input by replacing a portion of the first input with a portion of the second input.

**** The End of Claims ***
Reason for Allowance
Claims 2, 4-11, 12, 14-21, and 103 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 6/10/2022 have been fully considered and are persuasive.  Thus, 35 USC 103 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “receiving”, “determining”, “retrieving”, “generating”, “determining”, “receiving”, “determining”, “calculating”, “determining”, and “generating” as recited in claim 2 or similarly recited in claims 12. More specifically, the limitation of “retrieving, from a database, browsing search results based on the first input; generating for display, using the control circuitry, the browsing search results; determining, using the control circuitry, a first time when the browsing search results were generated for display; receiving, via the user input device, subsequent to receiving the first speech, second speech; determining, using the control circuitry and automatic speech recognition, a second input based on the second speech; determining, using the control circuitry, a second time when the second speech was received; calculating, using the control circuitry, a time difference between the second time and the first time; determining, using the control circuitry, whether the time difference between the second time and the first time is less than a threshold time; determining, using the control circuitry, that no input associated with the browsing search results was received via the user input device between the first time and the second time; and in response to determining that the time difference is less than the threshold time and determining that no input associated with the browsing search results was received via the user input device between the first time and the second time, generating, using the control circuitry, a corrected input based on the first input by replacing a portion of the first input with a portion of the second input” is not taught by the prior art of record. Furthermore, the combination of limitations of “measuring”, “receiving”, “determining”, “retrieving”, “generating”, “determining”, “receiving”, “determining”, “calculating”, “determining”, and “generating” as recited in 103. 
Therefore, claims 2 and 103 is deemed allowable. Claims 12 is also deemed allowable for the same reason. Claims 4-11 and 14-21 depend on and further limit independent claims 2 and 12, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659


7/28/2022

/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659